IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BRYNN BRYANT,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5428

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 9, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Nancy A. Daniels, Public Defender; Steven L. Seliger and Carrie McMullen, Assistant
Public Defenders, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the October 16, 2014, judgment and sentence in Leon County Circuit

Court case number 2014 CF 2434 A. Upon issuance of mandate in this cause, a copy

of this opinion shall be provided to the clerk of the circuit court for treatment as the
notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed

counsel, the trial court shall appoint counsel to represent petitioner on appeal.

RAY, MAKAR, and BILBREY, JJ., CONCUR.




                                           2